Citation Nr: 0212846	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-19 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for cervical 
strain.

2.  Entitlement to an initial compensable rating for post-
concussion migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from August 1984 to September 
1990 with periods of active duty for training (ACDUTRA), to 
include during June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Prior to December 26, 2001, the veteran's service-
connected cervical strain produced impairment equivalent to 
cervical strain with pain on motion and slight limitation of 
motion.

3.  On and after December 26, 2001, the veteran's service-
connected cervical strain was manifested by full range of 
motion with no pain on motion.

4.  The service-connected post-concussion migraine headaches 
are shown to be manifested by very frequent attacks, 
averaging from every day to every other day, that require a 
30-minute rest.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for cervical strain 
prior to December 26, 2001 have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2002); 38 C.F.R. § 4.20, 4.71a, Diagnostic Code 5290 
(2001).

2.  The criteria for a compensable rating for cervical strain 
on and after December 26, 2001 have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2002); 38 C.F.R. § 4.20, 4.71a, 
Diagnostic Code 5290 (2001).

3.  The criteria for the assignment of a 30 percent 
evaluation for the service-connected post-concussion migraine 
headaches are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.124a, Code 8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claim concerning her claims of 
cervical strain and post-concussion migraine headaches.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the July 2000 
statement of the case and April 2002 supplemental statement 
of the case, sent to the veteran, notified her of the 
evidence required to grant her claim and of the information 
and evidence needed to substantiate them.  Thus, the 
notification requirements of the VCAA have been satisfied, 
and there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post-service medical treatment that she 
indicated were available.  Under these circumstances, the 
Board finds that, as with the notice requirements of the 
VCAA, the development requirements of that law also have been 
met.  The RO requested additional evidence and explained the 
VA's legal duty to assist the veteran in a letter dated in 
September 2001 and in the April 2002 supplemental statement 
of the case, which were sent to the veteran's address of 
record, and notified the veteran of the type of evidence 
necessary to substantiate her claim.  It informed her that it 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

With respect to VA's duty to assist the appellant, that duty 
includes, when appropriate, a thorough and contemporaneous 
examination of the claimant.  In addition, where the evidence 
of record does not reflect the current state of the 
claimant's disability, a VA examination must be conducted.  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2001).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the appellant appropriate VA examinations on 
several occasions, most recently in December 2001.  There is 
no objective evidence indicating that there has been a 
material change in the severity of her cervical strain and 
post-concussion migraine headaches and post-concussion 
migraine headaches since she was last examined.  There are no 
records suggesting an increase in disability has occurred as 
compared to the last VA examination findings.  She has not 
made any specific statements about how this disorder is worse 
than what was reported when VA last examined her.  All 
medical records referenced by the appellant have either been 
obtained or are not available.  There is no indication that 
relevant (i.e., pertaining to recent treatment for her neck 
disorder) records exist that have not been obtained.  The 
veteran's representative indicated in the September 2002 
Written Brief Presentation that he reviewed the case and the 
evidence in the claim folder.  The Board concludes there is 
sufficient evidence to fairly rate the service-connected 
disability.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of her claim or her substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102.

II.  Law

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the veteran's claims for 
a rating in excess of 10 percent for service-connected 
cervical strain and migraine headaches are from an original 
rating in October 1999.  The veteran filed her notice of 
disagreement in June 2000, the RO issued the statement of the 
case in July 2000, and the veteran filed her timely 
substantive appeal in August 2000.  The distinction may be 
important in determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate statement of the case.  Fenderson at 126.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco at 
58.  This distinction between disagreement with the original 
rating awarded and a claim for an increased rating is 
important in terms of VA adjudicative actions.  See 
Fenderson.

The RO did not phrase the issue in terms of an initial rating 
for service-connected cervical strain and post-concussion 
migraine headaches; however, the Board concludes that the 
veteran was not prejudiced by this in the circumstances of 
this case.  The RO's July 2000 statement of the case and 
April 2002 supplemental statement of the case provided the 
veteran with the appropriate applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of an initial compensable disability evaluation 
for the service-connected cervical strain and post-concussion 
migraine headaches.  According to the statement and 
supplemental of the case, the RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
this condition for any period of time since her original 
claims.  Therefore, the Board may proceed to address the 
merits of the veteran's claims.

Thus, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claims for an 
increased rating for her cervical strain and post-concussion 
migraine headaches.  She has been provided appropriate notice 
of the pertinent laws and regulations and has had her claim 
of disagreement with the original rating properly considered 
based on all the evidence of record.   

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disabilities at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

In Butts v. Brown, 5 Vet. App. 532 (1993), the United States 
Court of Appeals for Veterans Claims (hereinafter the 
"Court") held that as VA and the Board possess specialized 
expertise in determining the application of a particular 
diagnostic code to a particular condition, their 
determination is due greater deference.  Indeed, the Court 
has also held that, although the reason for the change must 
be explained, VA and the Board may change the diagnostic 
codes under which a disability or disabilities are evaluated.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

III.  Cervical Spine

In evaluating a service-connected disability involving a 
joint, or in this case the cervical spine, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  Id.  
Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. 
§ 4.40 (2001).  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f) (2001).  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-08.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7 (2001).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5290, slight 
limitation of motion of the cervical spine warrants a 10 
percent evaluation; moderate limitation of motion warrants a 
20 percent evaluation; and severe limitation of motion 
warrants a 30 percent rating (which is the maximum rating 
available under this diagnostic code).  38 C.F.R. § 4.71a, 
Diagnostic Code 5290.

Based on a review of the evidence of record, the Board finds 
that a 10 percent disability rating prior to December 26, 
2001 is warranted for the veteran's service-connected 
cervical strain, and a noncompensable rating thereafter.  In 
June 1997, the veteran was involved in a motor vehicle 
accident while serving on ACDUTRA service.  As a result, she 
sustained a neck injury.  According to the June 1997 accident 
report, the police officer noted that the veteran (as a 
passenger in vehicle number "2" complained of neck pain.  
According to a July 1997 private treatment report, the 
veteran had paraspinal tenderness of the neck.  

According to a September 1999 VA examination report, the 
examiner noted that the veteran's neck was supple with full 
range of motion with minimal tenderness to palpation along 
the spinous processes of the lower cervical region.  The 
examiner provided the impression that the veteran was tender 
in the occipital region consistent with some muscle strain 
and sprain.  

Considering the September 1999 VA examination findings, and 
the effects of pain on use and during flare-ups, the Board 
finds that the veteran's cervical spine disability is 
productive of slight limitation of motion prior to December 
26, 2001, which supports a 10 percent rating under Diagnostic 
Code 5292.  Even when the effects of pain are considered, 
moderate limitation of motion, as required for an even higher 
rating under this code, is not shown.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) (functional 
impairment due to pain is to be considered).

VA examined the veteran's cervical spine again on December 
26, 2001.  According to the examination report, the veteran's 
neck pain had essentially disappeared and presented no 
problem.  The examiner noted that the examination of the 
cervical spine was normal.  The diagnosis was cervical pain 
following a motor vehicle accident, which was currently no 
problem.

Based on this examination report, the Board finds that a 
compensable rating is not warranted on and after December 26, 
2001 because limitation of motion is no more than slight and 
the neck pain on motion has essentially disappeared.  
Diagnostic Code 5290.

In sum, the Board finds that a 10 percent rating is warranted 
for the veteran's cervical spine disability prior to December 
26, 2001, and a noncompensable rating thereafter.  See 
Fenderson, 12 Vet. App. 119.

IV.  Headaches

The veteran contends, in essence, that her service-connected 
disability is more severe than currently evaluated in that 
her headaches are prostrating in nature.

Under Diagnostic Code 8100, the Rating Schedule permits the 
assignment of a 10 percent rating where characteristic 
prostrating migraine headache attacks occur, on average once 
in two months over the last several months.  A 30 percent 
rating is warranted where characteristic prostrating attacks 
occur, on average, once a month.  The maximum rating of 50 
percent may be assigned when the evidence shows that the 
veteran suffers from very frequent migraine attacks which are 
completely prostrating and prolonged, and which are 
productive of severe economic adaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.

Based on the evidence of record the Board finds that a 30 
percent rating is warranted for the veteran's service-
connected migraine headaches.  Diagnostic Codes 8100, 8045-
9304.  As a result of the motor vehicle accident in June 
1997, the veteran severely bumped her head.  According to a 
private July 1997 magnetic resonance imaging (MRI), the 
veteran was diagnosed with a subdural hematoma. 

According to a July 1997 discharge summary from a private 
hospital, the veteran was admitted to the emergency room 
complaining of severe headaches.  A computerized tomography 
(CT) scan was performed and revealed no worsening of the 
previous subdural hematoma.  Due to the worsening headache 
and severe photophobia, a spinal tap was ordered.  The 
results of the spinal tap were normal.  The veteran was given 
Fiorecet to relieve the headaches, which appeared to work.

According to an August 1997 private hospital follow-up 
report, the veteran was more alert than before.  The 
examiner's impression was status post-chronic subdural 
hematoma with significant memory difficulties and headaches, 
which was improving clinically.

In October 1997 the veteran was diagnosed with post-
concussion syndrome with headaches.  In January 1998, a 
private physician diagnosed post-concussion syndrome and 
migraines.  

According to a September 1999 VA examination report, the 
veteran continued to experience headaches.  The examiner 
noted that the veteran described a history of frequent 
headaches occurring every other day with qualities consistent 
with a post-concussive migraine, which were of brief 30-
minute duration requiring time away from activities to 
recuperate.  The veteran had been treated with over the 
counter pain relief medication.  The examiner added that the 
veteran's description suggested authentic migraines and that 
such headaches had the potential for improvement on a long-
term basis, but in many patients, the headaches, which are 
triggered by an initial physical injury, persist 
indefinitely.  

According to a December 2001 VA examination report, the 
examiner noted that the veteran was evaluated in 1999 and was 
diagnosed with post-concussion migraine headaches, and her 
symptoms since then have been unchanged.  The veteran 
reported that she took Tylenol and Motrin for her migraines.  
She added that she experienced migraines daily, but she 
worked through them.  She had not missed any significant 
amount of work.  The examiner diagnosed post-concussion 
migraines, persistent and unchanged.

In light of the foregoing evidence, the Board finds that a 30 
percent rating is warranted for migraine headaches pursuant 
to Diagnostic Code 8100.  The medical evidence clearly shows 
that the veteran experienced consistent headaches during this 
time, as reflected by her private medical treatment beginning 
after the June 1997 motor vehicle accident.  In addition, the 
September 1999 VA examiner noted that the veteran had 
described a history of frequent headaches occurring every 
other day with qualities consistent with a post-concussive 
migraine, which were of brief 30-minute duration requiring 
time away from activities to recuperate.  The Board finds 
that this more nearly approximates the criteria for a 30 
percent rating under Diagnostic Code 8100.  According to this 
evidence, the veteran had 15 to 16 headaches a month that 
forced her to rest for a 30-minute period.  

The Board finds that a rating in excess of 30 percent is not 
warranted because the evidence does not more nearly 
approximate frequent migraine attacks which are completely 
prostrating and prolonged, and which are productive of severe 
economic adaptability.  While the veteran may have had 15 to 
16 headaches a month that forced her to rest for 30-minutes 
each time, the Board finds that the attacks were not 
described as "completely prostrating and prolonged" or 
productive of severe economic adaptability.  More recently, 
she experienced the headaches daily, but they did not prevent 
her from going to work.  Therefore, the evidence of record 
does not more nearly approximate the criteria for a rating in 
excess of 30 percent.  38 C.F.R. § 4.7, 4.124a, Diagnostic 
Code 8100.

In this regard, the Board notes that 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2001) provides criteria for the 
evaluation of brain disease due to trauma.  Those criteria 
provide that purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under 38 C.F.R. 
§ 4.130, Diagnostic Code 9304 (2001).  This 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under Diagnostic Code 9304 are 
not assignable in absence of a diagnosis of multi-infract 
dementia associated with brain trauma.  Therefore, given the 
30 percent rating assigned above, the regulations do not 
allow for a separate or higher rating.  Diagnostic Codes 
8045-9304.

V.  Conclusion

The Board has considered the evidence of record that favors 
the veteran's claims for possible ratings in excess of those 
assigned above, which essentially is comprised of the medical 
evidence previously discussed and the written statements 
submitted by the veteran.  Nevertheless, the Board finds that 
this favorable evidence is outweighed by the evidence 
discussed in the preceding paragraphs.  It is important to 
note that, as a lay person untrained in the fields of 
medicine and/or science, the veteran is not competent to 
render medical opinions.  See Espiritu v. Derwinski, 2 
Veteran. App. 492, 494-95 (1992).  

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2001), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 
38 C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the veteran's cervical strain and/or post-
concussion migraine headaches have resulted in frequent 
periods of hospitalization or an employment handicap greater 
than that contemplated by the schedular standards.  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the Rating Schedule, the Board 
concludes that a remand to the RO, for referral of these 
issues to the VA Central Office for consideration of an 
extra-schedular evaluation, is not warranted.

Finally, for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (2001).


ORDER

Entitlement to a disability rating of 10 percent for cervical 
strain prior to December 26, 2001, on appeal from an original 
rating, is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a compensable rating for cervical strain on 
and after December 26, 2001, on appeal from an original 
rating, is denied.

Entitlement to a disability rating of 30 percent for post-
concussion migraine headaches, on appeal from an original 
rating, is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


